Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 1 of 30 Page ID
                                 #:3413
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 2 of 30 Page ID
                                 #:3414
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 3 of 30 Page ID
                                 #:3415
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 4 of 30 Page ID
                                 #:3416
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 5 of 30 Page ID
                                 #:3417
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 6 of 30 Page ID
                                 #:3418
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 7 of 30 Page ID
                                 #:3419
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 8 of 30 Page ID
                                 #:3420
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 9 of 30 Page ID
                                 #:3421
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 10 of 30 Page ID
                                  #:3422
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 11 of 30 Page ID
                                  #:3423
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 12 of 30 Page ID
                                  #:3424
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 13 of 30 Page ID
                                  #:3425
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 14 of 30 Page ID
                                  #:3426
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 15 of 30 Page ID
                                  #:3427
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 16 of 30 Page ID
                                  #:3428
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 17 of 30 Page ID
                                  #:3429
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 18 of 30 Page ID
                                  #:3430
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 19 of 30 Page ID
                                  #:3431
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 20 of 30 Page ID
                                  #:3432
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 21 of 30 Page ID
                                  #:3433
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 22 of 30 Page ID
                                  #:3434
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 23 of 30 Page ID
                                  #:3435
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 24 of 30 Page ID
                                  #:3436
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 25 of 30 Page ID
                                  #:3437
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 26 of 30 Page ID
                                  #:3438
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 27 of 30 Page ID
                                  #:3439
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 28 of 30 Page ID
                                  #:3440
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 29 of 30 Page ID
                                  #:3441
Case 8:19-cv-01998-JVS-JDE Document 37-1 Filed 10/21/19 Page 30 of 30 Page ID
                                  #:3442
